Citation Nr: 1038364	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss for the period from May 24, 2006, to February 20, 
2008.

2.  Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss from February 21, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to July 1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for bilateral 
hearing loss and assigned an initial noncompensable rating, 
effective May 24, 2006.  

The appellant appealed the RO's determination, arguing that a 
higher disability rating was warranted.  Before the matter was 
certified to the Board, in a February 2008 rating decision, the 
RO increased the rating for the appellant's service-connected 
hearing loss disability to 10 percent, effective February 21, 
2008.  Although a higher rating was granted, the issue remains in 
appellate status, as the maximum rating has not been assigned, 
nor has the appellant withdrawn his appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (holding that a decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  Moreover, given the RO's actions, 
complete adjudication of the appellant's claim now requires an 
analysis during two discrete time periods, as set forth above on 
the cover page of this decision.

In August 2010, the appellant testified at a Board hearing at the 
RO.  At the hearing, the Board advanced the appellant's case on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the August 2010 Board hearing, the appellant indicated that 
his hearing acuity seemed to have decreased since he was last 
examined by VA.  In light of his assertions, the Board finds that 
another VA medical examination in necessary to ensure that the 
appellant's service-connected bilateral hearing loss disability 
is appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2010); see 
also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that 
when a veteran claims that a disability is worse than when 
originally rated, and the available evidence is insufficient to 
adequately evaluate the current state of the condition, VA must 
provide a new examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
clarifying the severity of his service-
connected bilateral hearing loss.  The 
claims folder must be provided to the 
examiner for review in connection with the 
examination.  The examination must include 
appropriate audiometric and speech 
discrimination testing of both ears.  After 
examining the appellant and the results of 
all diagnostic testing deemed necessary, 
the examiner should provide a discussion of 
the effect of the appellant's service-
connected hearing loss disability on his 
occupational functioning and daily 
activities in the report.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

2.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If the benefit sought 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



